Exhibit 10.27

LOGO [g60599g42f34.jpg]

AMENDMENT NO. 4 TO LOAN AGREEMENT

This Amendment No. 4 (the “Amendment”) dated as of June 30, 2009, is between
Bank of America, N.A. (the “Bank”) and K-Swiss Inc. (the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
June 1, 2005 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Release of Guarantors. Bank hereby releases Royal Elastics Inc. from any and
all obligations under that certain Limited Guaranty dated May 27, 2003, which
Guaranty shall be of no further force or effect.

3. Amendments. The Agreement is hereby amended as follows:

 

  3.1 In the Subparagraph number 1.1(a), the amount “Fifteen Million and 00/100
Dollars ($15,000,000.00)” is changed to “Ten Million and 00/100 Dollars
($10,000,000.00)”.

 

  3.2 In the Subparagraph number 1.6(b), the amount “Fifteen Million and 00/100
Dollars ($15,000,000.00)” is changed to “Ten Million and 00/100 Dollars
($10,000,000.00)”.

 

  3.3 In the paragraph number 1.7, entitled “Acceptances,” the amount “Fifteen
Million and 00/100 Dollars ($15,000,000.00)” is changed to “Ten Million and
00/100 Dollars ($10,000,000.00)”.

 

  3.4 The following Article 2A is hereby added:

 

  “2A. COLLATERAL

2A.1 Personal Property. The personal property listed below now owned or owned in
the future by the parties listed below will secure the Borrower’s obligations to
the Bank under this Agreement or, if the collateral is owned by a guarantor,
will secure the guaranty, if so indicated in the security agreement. The
collateral is further defined in security agreement(s) executed by the owners of
the collateral. In addition, all personal property collateral owned by the
Borrower securing this Agreement shall also secure all other present and future
obligations of the Borrower to the Bank (excluding any consumer credit covered
by the federal Truth in Lending law, unless the Borrower has otherwise agreed in
writing or received written notice thereof). All personal property collateral
securing any other present or future obligations of the Borrower to the Bank
shall also secure this Agreement.

 

  (a) Securities and other investment property owned by the Borrower as
described in the Pledge Agreement required by the Bank.”

 

- 1 -



--------------------------------------------------------------------------------

  3.5 The following paragraph number 6.13 is hereby added:

“6.13 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.”

 

  3.6 Paragraph number 7.5, entitled “Dividends and Stock Redemptions” is hereby
deleted in its

entirety.

 

  3.7 Paragraph number 7.21, entitled “Unencumbered Liquid Assets” is hereby
deleted in its entirety.

 

  3.8 Paragraph number 7.22, entitled “Profitability” is hereby deleted in its
entirety.

4. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.

5. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:

 

  5.1 Pledge Agreements signed by the Borrower.

 

  5.2 Resolutions to Obtain Credit signed by the Borrower.

 

  5.3 Collateral Account Notification and Acknowledgment signed by the Borrower.

 

  5.4 Limited Guaranty signed by K-Swiss Sales Corp.

 

  5.5 Resolutions Authorizing Execution of Guaranty signed by K-Swiss Sales
Corp.

6. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.

7. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

8. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

 

 

 

 

 

 

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

- 2 -



--------------------------------------------------------------------------------

BANK: Bank of America, N.A. By:   /s/ Julie Yamauchi Name:   Julie Yamauchi
Title:   Senior Vice President BORROWER(S): K-Swiss Inc. By:   /s/ George
Powlick Name:   George Powlick Title:   CFO, VP of Finance & CAO

 

- 3 -